Citation Nr: 1105187	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for old 
granulomatous disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. CB


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961 and 
from September 1961 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an September 2008 decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for old granulomatous 
disease (claimed as right paratracheal mass) and assigned a 0 
percent disability rating, effective August 11, 2004.  The 
Veteran disagreed with the disability rating assigned and 
perfected an appeal as to that issue.  

In September 2010, the Veteran testified at a Central Office 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.  
The Veteran waived initial RO consideration of additional 
evidence submitted, including the testimony of Dr. CB.  See 
38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for right 
shoulder and neck conditions and difficulty swallowing, 
claimed as secondary to service connected old 
granulomatous disease, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for an initial compensable rating for old 
granulomatous disease.  In this case, additional development and 
examination is needed.  

The record indicates that pulmonary function tests (PFTs) were 
performed at a private facility in October 2008.  While a 
conclusive summary of the PFTs is of record, the specific PFT 
values obtained during testing are not.  The Veteran's service-
connected disability is currently evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6820, which directs that the disability 
be evaluated using an appropriate respiratory analogy.  Many 
respiratory disabilities are evaluated using the results from 
PFTs.  See 38 C.F.R. § 4.97 (2010).  As such, the results of PFTs 
performed in October 2008 are relevant and should be requested in 
accordance with the procedures outlined in 38 C.F.R. § 3.159, to 
include making reasonable efforts to obtain the records and 
properly notifying the Veteran if the records cannot be obtained.   

The Board also notes that PFTs were not performed at the 
Veteran's VA examination.  Testimony from Dr. CB indicates that 
the Veteran's service-connected disability may cause some airway 
obstruction due to compression.  In addition, VA outpatient 
treatment records note the Veteran has been diagnosed with 
asthma.  A private treatment report reflected the Veteran 
complained of a chronic cough, which Dr. SH indicated in an 
October 2008 report, was likely multifactorial with contribution 
from gastroesophageal reflux disease, postnasal drip and history 
of asthma.  In light of the above, the Board finds that another 
VA examination should be scheduled to include PFTs and an opinion 
as to whether the Veteran suffers from any current respiratory 
symptoms related to the service connected old granulomatous 
disease (right paratracheal mass).  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in Martinsburg, West 
Virginia and associated clinics dating since 
June 2009.

2.  Ask the Veteran to provide information 
and authorization to obtain the results of 
pulmonary function studies performed in 
October 2008 at the University of Virginia, 
Charlottesville, Virginia Health System, as 
well as any other private medical provider 
who has recently treated him for his 
respiratory condition.  If authorization is 
provided, the relevant records should be 
requested.  With respect to the October 2008 
private pulmonary function studies, the 
records reflecting the specific numerical 
values from the testing (as opposed to just 
the written conclusion already of record) 
should be requested.  If any identified 
records cannot be obtained, the Veteran 
should be notified of such.  

3.  After the development requested above has 
been completed to the extent possible, 
schedule the Veteran for a VA respiratory 
examination by a physician to determine the 
current respiratory symptomatology from his 
old granulomatous disease (right paratracheal 
mass).  The claims file must be made 
available to and be reviewed by the physician 
in conjunction with the examination.  All 
necessary tests should be performed and the 
results reported, to specifically include 
pulmonary function studies.

The examiner should comment on any current 
manifestations of old granulomatous disease, 
to include whether the Veteran has an 
obstructed airway as a result of compression 
caused by this disease.  The extent and 
severity of any manifestations should be 
noted in the report.  The examiner should 
also provide an opinion as to whether the 
Veteran's asthma diagnosed in outpatient 
treatment records is at least as likely as 
not (50 percent probability) related to the 
service connected old granulomatous disease 
(right paratracheal mass).  A rationale for 
all opinions should be provided.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


